Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to “A process for laminating”, classified in B29C49/0047.
II. Claims 11-19, drawn to “An apparatus for performing simultaneous lamination and blow molding”, classified in B29C49/28.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as a process and an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice materially different processes such as injecting sausage meat into a casing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Shalani Vinkatesh on March 18, 2021, a provisional election was made without traverse to prosecute the invention of Group I: “A process for laminating”, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sperko (US6468377B1), in view of Howard (US20140252689A1).
With respect to claim 1, the prior art of Sperko teaches a process for laminating a first element to a second element to form a 5single article [Col. 7, lines 3-13] having a predetermined shape including an interior cavity (Fig. 11, item 136), the process comprising: placing a first sheet (Fig. 5, item 12) atop a first die (Fig. 11, item 134); placing a first pressure introduction port (Fig. 5, item 30) atop the first sheet; placing a second sheet (Fig. 5, item 14) atop the first pressure introduction port and atop the 10first sheet; and placing a second die (Fig. 11, item 132) atop the second sheet [Col. 16, line 63 – Col. 17, line 2; Col. 17, lines 6-10; Col. 26, lines 48-55].  In addition to this assembly, Sperko teaches that two sacrificial ports (Fig. 6, items 72 and 74) can be added between the first and second sheets before sealing the bag, and these ports will be removed before the medical container final product is completed [Fig. 17, lines 45-62].
Sperko teaches clamping the first sheet, first pressure introduction port, and second sheet between the first and second dies to form an assembly comprising first die, first sheet, pressure introduction port, second sheet, and second die.  This is taught by the full mold assembly (Fig. 11, item 130) being placed into an expansion machine (Fig. 13, item 152) where, preferably, pneumatic cylinders (Fig. 13, item 157) are used to clamp the mold halves together during gas pressurization [Col. 27, lines 33-43]. 
Sperko teaches 15introducing an applied gas pressure between the first and second sheets of the assembly, via the first pressure introduction port; or that one of the two sacrificial ports can optionally be used to apply gas pressure (Fig. 6, items 72, 74; [Col. 26, lines 17-33]).  This is chosen by positioning the opening (Fig. 11, item 142) of the sealing lip (Fig. 11, item 146) to the desired port to inflate the bag product (Fig. 8, item 17a).
Sperko teaches heating the assembly to a temperature at which the first and second sheets can thermally deform, thereby achieving simultaneous lamination and blow molding of the first and second sheets [Col. 7, lines 3-12; Col. 28, lines 52-56].  Sperko is silent on bag perimeter sealing and bag inflation occurring simultaneously, but it would have been prima facie obvious that these steps are done at the same time or in succession as they both take place when the combined assembly is closed within the heated mold, before other steps such as filling can be accomplished. 
Sperko is silent on 20cooling the assembly, such that the single article having the predetermined shape including the interior cavity is created, although it would be prima facie obvious that the bag taught by Sperko is cooled before a final product is complete, as medical IV bags are not permanently maintained at elevated temperatures.  
However, the prior art of Howard explicitly teaches a thermoforming sheet loading method [Abstract], which uses gas pressure introduction ports to inflate and maintain bladders [0052] between thermoplastic sheets during the thermoforming process [0005], where the formed assembly is cooled after forming [0051].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Howard, of cooling the assembly and/or mold to improve the laminating process taught by Sperko in the same way that Howard teaches; to reduce temperatures in order to open the molds and remove the assemblies for further processing [0051].  See MPEP 2143(I)(C).

With respect to claim 2, Sperko teaches additionally removing the applied gas pressure; 25unclamping the assembly; and removing the single article (Col. 27, lines 60-63).
With respect to claim 3, Sperko, in view of Howard, teaches three ports that are inserted between sheets placed between mold halves to form a medical container, but only teaches one port is used to provide gas pressure during inflation and sealing.
Sperko teaches any one of the three ports can provide the gas pressure [Col. 26, lines 17-33].
Sperko is silent on providing gas pressure from more than one port at a time. 
However, Howard teaches placing a second pressure introduction port (Fig. 8, items 34) atop the first sheet after the first sheet is placed atop the first die and before the second sheet is placed atop the first sheet [0025].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Howard of applying fluid pressure using two pressure introduction ports to improve the process for laminating a medical container taught by Sperko, in view of Howard, in the same way; to improve shaping the final form of the inflated object(s) and removing the need for mold suction [Howard 0050].
With respect to claim 4, Sperko teaches additionally comprising leaving a pressure introduction port in place between the two sheets (Fig. 5, item 30; [Col. 16, line 63 – Col. 17, line 10]).  
With respect to claim 5, Sperko teaches additionally comprising removing a pressure introduction port from between the two sheets.  As taught in the rejection of claim 1 above, Sperko shows an alternate embodiment of providing pressurized gas through one of the sacrificial ports (Fig. 6, items 72, 74) instead of the main outlet port (Fig. 6, item 30; [Col. 26, lines 31-33]).  The two sacrificial ports are sealed off and removed later in the process [Fig. 17, lines 45-62].
With respect to claim 6, Sperko, in view of Howard, teaches comprising placing a second pressure introduction port between the two sheets, at least one of the first and second pressure introduction ports (Sperko Fig. 5, item 30) having an exterior shape which conforms to a desired interior profile shape of the cavity (Sperko Fig. 5, item 24; [Col. 16, line 63 – Col. 17, line 10]).  
Sperko, in view of Howard, teaches three ports that are inserted between sheets placed between mold halves to form a medical container, but only teaches one port is used to provide gas pressure during inflation and sealing.
Sperko teaches any one of the three ports can provide the gas pressure [Col. 26, lines 17-33].
Sperko is silent on providing gas pressure from more than one port. 
However, Howard teaches placing a second pressure introduction port (Fig. 8, items 34) atop the first sheet after the first sheet is placed atop the first die and before the second sheet is placed atop the first sheet [0025].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Howard of applying fluid pressure using two pressure introduction ports to improve the process for laminating a medical container taught by Sperko, in view of Howard, in the same way; to improve shaping the final form of the inflated object(s) and removing the need for mold suction [Howard 0050].
With respect to claims 8-10, Sperko teaches that in addition to port slot alignments, “other devices and methods may also be used for aligning the container 10a within the tool 130 as is known to those of skill in the art”, and “a slot, notch or other alignment device (not shown) may be provided on the container 10a and a complementary alignment post or the like may be provided on the tool 130” [Col. 27, lines 17-32].
Sperko teaches the use of an alignment slot (locator hole) on the container (Fig. 8, item 10a) with a complimentary alignment post (locator pin) on one mold half (Fig. 11, item 132 or 134).
Sperko is silent on a locator hole in the opposing mold half (Fig. 11, item 134 or 132).  
However, It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique taught by Sperko of a complimentary locator hole, into the complimentary mold half opposite the locator pin to yield the predictable result of further improving alignment of the mold halves and container sheets, since Sperko teaches that other methods for alignment known to those of skill in the art can be implemented.  See MPEP 2143(I)(D).
Thus, Sperko teaches at least one of the first and second sheets 20includes locator holes, while at least one of the lower and upper dies includes locator pins and 25locator holes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sperko (US6468377B1), in view of Howard (US20140252689A1), as set forth above in the rejection of claim 1, and further in view of Westerlund (US6756090B1). 
With respect to claim 7, Sperko, in view of Howard, teaches a process of laminating and shaping an article within a mold, where the assembly is cooled after heating.
Sperko, in view of Howard, is silent on the method of cooling, or actively cooling the assembly.
However, the prior art of Westerlund teaches a method for forming a hollow thermoplastic article where the mold has a cooling means “to obtain more rapid cooling of a preheated material charge after molding”.  Westerlund explains this is necessary “in order to achieve economically competitive processing times” [Col 9, lines 53-65].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Westerlund of actively cooling the mold and article to improve the method of laminating an article taught by Sperko, in view of Howard, in the same way to abtain faster cooling and shorter, more economically competitive processing times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Cheng (US20150359213A1); Zanella (US6955784B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742